-5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1 is objected to because of the following informalities:  Claim 1 recites “a damper” in lines 2, 3 and 6 and then refers to “the suspension damper” in the added portions of the claim.  To clarify that “the damper” is the same as “the suspension damper”,  the phrase “a damper” in line 2 should be amended to read - -a suspension damper- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2005/0189685 (Verriet) in view of US Pub 2010/0170760 (Marking).
Regarding claims 1and 2, Verriet discloses a shock absorber comprising a damper with a cylinder 33 having a piston 18 and rod; a spring 50 or 56 mounted around the damper, and disposed to become compressed during compression stroke of the damper; a preload adjuster 31 coupled to the spring.  Verriet does not disclose a vehicle operational condition sensor or processor.  Marking discloses a vehicle operational condition sensor 505, 510 configured to measure an operational condition of the vehicle; and a processor 502 configured to control the suspension damper based upon the operational condition of the vehicle.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the suspension system of Verriet by using the remote controllable system as disclosed by Marking to control the fluid flow into and out of the cylinder because doing so provides more options with respect to changing the stiffness of the suspension system based on an array of different parameters specified and monitored by the processor.
Regarding claims 3-5, the combination of Verriet and Marking discloses that the processor is configured to control a spring rate of the suspension damper based upon the operational condition of the vehicle and the operational conditions selected in a group including the angular location of the vehicle’s steering wheel and speed of the rod. (See Marking Para [0019-0020, 0023, and 0025]).  It would have been obvious to one having ordinary skill in the art to better control the suspension damper in Verriet with the operational conditions listed in Marking for the same reason as discussed with respect to claims 1 and 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616